Exhibit 10.1

Execution Version

Stichting InBev

registered seat: Hof plein, 20, NL 3022 AC Rotterdam, The Netherlands

To the Board of Directors of Anheuser-Busch Companies, Inc. (“Anheuser-Busch”)

Dear Sirs,

 

1 We agree that Anheuser-Busch is a party to this letter and thus has rights
hereunder, including the right to enforce our obligations set forth herein.

 

2 We believe that the transactions contemplated by the Merger Agreement are in
the best interests of InBev NV (“InBev”), all of its shareholders and all of its
other stakeholders including its consumers, employees, wholesalers and business
partners and we therefore fully support the Merger Agreement (as defined below)
and undertake to do whatever lies within our powers as a controlling shareholder
of InBev to ensure the consummation of the Merger Agreement. The combination of
Anheuser-Busch and InBev will create the global leader in the beer industry and
one of the world’s top five consumer products companies. The expanded company
will be geographically diversified, with leading positions in key countries
around the world and balanced exposure to developed and developing markets. A
combination of Anheuser-Busch and InBev will result in significant growth
opportunities from leveraging the companies’ combined brand portfolio,
maximizing the combination’s unparalleled global distribution network, and
applying best practices across the new organization.

 

3 We understand that an Extraordinary Shareholders’ Meeting will need to be
convened in order to approve:

 

  (i) the proposed acquisition by InBev, including by way of merger, of shares
and rights to shares in Anheuser-Busch (the “Acquisition”), in accordance with
Article 23 of the Articles of Association of InBev;

 

  (ii) the “change of control” arrangements contained in the USD 45,000,000,000
Senior Facilities Agreement for InBev and InBev Worldwide S.A.R.L. (the
“Agreement”) and any similar arrangements to be contained in the related USD
5,600,000,000 Equity Bridge Facility, or in any other finance documents related
to these transactions, in accordance with Article 556 of the Belgian Companies
Code;

 

  (iii) the issuance of equity or equity-linked instruments or an authorisation
to the board of directors of InBev to issue equity or equity-linked instruments,
in view of financing or refinancing part of the Acquisition;

 

  (iv) any other resolutions that may be desirable, necessary or appropriate in
connection with the Acquisition.



--------------------------------------------------------------------------------

4 We hereby irrevocably and unconditionally agree and undertake to:

 

  (i) cause our representatives on the board of directors of InBev to take all
corporate action reasonably necessary (if required, by using our right pursuant
to Article 532 of the Belgian Companies Code) to convene, as promptly as
practicable after the execution of this letter, an Extraordinary Shareholders’
Meeting and, in case of any adjournment or postponement thereof, a new meeting
or any other meeting of InBev’s shareholders, which will resolve on the above
items (the “EGM”);

 

  (ii) ensure that all our shares are represented at the EGM and cause the
shares held by those entities which are publicly disclosed, pursuant to Belgian
rules on major shareholding disclosure, as acting in concert with us (the
“Concert Entities”), are represented at the EGM, for the purposes of
establishing a quorum;

 

  (iii) vote all our shares and cause the Concert Entities to vote all their
shares positively at the EGM, on the matters described in 3 above;

 

  (iv) vote all our shares and cause the Concert Entities to vote all their
shares against any proposed resolution which would or is reasonably likely to
interfere, impede, delay, frustrate, prevent, or adversely affect the
consummation of the Acquisition or the Agreement and Plan of Merger dated
July 13, 2008 by and among Anheuser-Busch, InBev and Merger Sub (“Merger
Agreement”) or would or is reasonably likely to result in a breach (or failure
to comply) in any material respect of any representation, warranty, covenant or
agreement of InBev or Merger Sub under the Merger Agreement.;

 

  (v) vote all our shares and cause the Concert Entities to vote all their
shares against any other action, transaction, proposal or agreement, without
regard to the terms of such action, transaction, proposal or agreement, made in
opposition to adoption of the Merger Agreement or in competition or inconsistent
with the Merger Agreement and the transactions contemplated thereby.

 

5 We hereby represent that:

 

  (i) we hold and may exercise voting rights with respect to 321,712,000 InBev
shares, and, pursuant to agreements with the Concert Entities, we have the right
to cause to be exercised voting rights with respect to an additional 69,272,307
InBev shares; which shares collectively represent approximately 63.47% of the
InBev shares entitled to vote at the EGM;

 

  (ii) we have the full right, power and authority to vote our shares and the
Concert Entities have the full right, power and authority to vote their shares,
including with respect to the matters set forth in this letter;

 

  (iii) we have full power and authority to execute, deliver and perform our
obligations under this letter and this letter has been duly executed and
delivered and the execution, delivery and performance of this letter and the
transactions contemplated hereby have been duly authorized by all necessary
actions and proceedings and no other actions or proceedings are necessary to
authorize this letter and the transactions contemplated hereby;

 

  (iv) this letter constitutes our valid and binding agreement and is
enforceable against us in accordance with its terms (except that remedies such
as injunctive relief, specific performance or similar remedies may not be
available under Belgian law and/or before a Belgian court);



--------------------------------------------------------------------------------

  (v) neither the execution, delivery or performance of this letter will
constitute a violation of, or conflict with, or default under, any applicable
Belgian laws or rules or any contract, understanding, arrangement or restriction
of any kind to which we are a party, including any of our organizational or
formational documents.

 

6 We hereby undertake that, during the term of this letter, we will not, with
respect with our shares, and will cause the Concert Entities not to, with
respect to their shares:

 

  (i) Take any action that would make any representation or warranty contained
herein untrue or incorrect or could reasonably be expected to have the effect of
preventing, impeding or interfering with or adversely affecting our performance
of our obligations hereunder;

 

  (ii) grant any proxies or enter into any voting trust or other agreements or
arrangements with respect to the voting of any shares, other than any proxies,
voting trusts or voting agreements or arrangements that are not inconsistent
with the voting obligations contained in this letter; and

 

  (iii) sell, assign, transfer, give, bequeath, encumber or otherwise dispose
of, or enter into any contract, option or other arrangement or understanding
with respect to the direct or indirect assignment, transfer, encumbrance or
other disposition of any shares.

 

7 This letter and all its provisions shall terminate upon the earlier of (a) the
Effective Time (as defined in the Merger Agreement) or (b) the termination of
the Merger Agreement in accordance with its terms. Prior to such time this
letter may not be amended or terminated without the prior written consent of
Anheuser-Busch. No termination hereunder shall relieve us from any liability for
any breach of this letter occurring prior to such termination.

 

8 This letter shall be governed by Belgian law and shall be subject to the
exclusive jurisdiction of the courts of Brussels. We hereby acknowledge and
agree that the failure by us to perform our agreements and covenants under this
letter may cause irreparable injury to Anheuser-Busch, for which damages, even
if available, will not be an adequate remedy. Accordingly, we hereby consent to
the issuance of temporary or permanent injunctive relief by a court of competent
jurisdiction to compel performance of our obligations including but not limited
to the remedy of specific performance of our obligations hereunder.

 

9 This letter may be executed in one or more counterparts, each of which
together shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

Yours sincerely, On behalf of the Stichting: By:  

/s/ Alexandre Van Damme

Name:   Alexandre Van Damme   Class A Director By:  

/s/ Roberto Thompson

Name:   Roberto Thompson   Class B Director



--------------------------------------------------------------------------------

Agreed to and accepted by on behalf of Anheuser-Busch Companies, Inc.: By:  

/s/ Gary L. Rutledge

Name:   Gary L. Rutledge